Exhibit 10.19

 

DONNELLEY FINANCIAL SOLUTIONS, INC.

STOCK OPTION AGREEMENT

(2016 PIP)

 

DONNELLEY FINANCIAL SOLUTIONS, INC., a Delaware corporation (herein called the
"Company"), acting pursuant to the provisions of its 2016 Performance Incentive
Plan (herein called the "Plan"), hereby grants to XXXXXX (herein called
"Optionee"), as of XXXXX (herein called the "Grant Date"), an option (herein
called the "Option") to purchase from the Company XXXXX shares of common stock
of the Company, par value $.01 per share (herein called "Common Stock"), at a
price of  $XXXXX per share, which is 100% of the fair market value of a share of
Common Stock on the Grant Date, to be exercisable during the term set forth
herein, but only upon the following terms and conditions:

 

1.

The Option may be exercised by Optionee, in whole or in part, from time to time,
during the Option Term (as defined below) only in accordance with the following
conditions and limitations:

 

 

(a)

Except as provided in Sections 5 and 7 hereof, Optionee must, at any time the
Option becomes exercisable and at any time the Option is exercised, have been
continuously in the employment of the Company since the date hereof, unless
otherwise determined by the Compensation Committee of the Board of Directors
administering the Plan (the “Committee”).  Leave of absence for periods and
purposes conforming to the personnel policies of the Company and approved by the
Committee shall not be deemed terminations of employment or interruptions of
continuous service.

 

 

(b)

(i)  Subject to Sections 5 and 7 hereof and subsection (ii) below, at any time
on and after the dates indicated in column (1), Optionee may purchase such whole
number of shares of Common Stock which, when added to all shares theretofore
purchased under the Option, does not exceed the total number of shares subject
to the Option multiplied by the percentage indicated in column (2) opposite such
respective date, as follows:

 

(1)

 

(2)

Date

 

Percentage of Total

 

(ii)  Notwithstanding the foregoing subsection (i), anything provided in the
2016 PIP or any other agreement with Grantee to the contrary, if on or within
three months prior to or two years after the date of a Change in Control (as
defined in the Plan), Optionee’s employment is terminated by the Company or any
successor entity thereto without Cause, or Optionee resigns his or her
employment with Good Reason while any portion of the Option is outstanding and
unexercisable, then from and after the date of such Change in Control, the
Option shall be exercisable with respect to all of the shares of Common Stock
subject to the Option, but only during the Option Term (as defined below).  

 

(iii)  The Option awarded hereby shall expire on the first business day
preceding the tenth anniversary of the Grant Date (the period beginning on the
Grant Date and ending on such tenth anniversary date being the “Option
Term”).  Unless otherwise

 

--------------------------------------------------------------------------------

 

defined in Optionee’s employment agreement or other arrangement with the
Company, “Cause” and “Good Reason” shall have the meanings ascribed to them
below.

 

“Cause” means (i) Optionee’s willful and continued failure to perform
substantially his or her duties with the Company (other than any such failure
resulting from Optionee’s incapacity due to physical or mental illness or any
such failure subsequent to Optionee’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to Optionee by the the Chief Executive Officer, the Chief Operating Officer or
the Board that identifies the manner in which Optionee has not performed his or
her duties, (ii) Optionee’s willful engaging in conduct which is demonstrably
and materially injurious (monetarily or otherwise) to the business, reputation,
character or community standing of the Company, (iii) conviction of or the
pleading of nolo contendere with regard to a felony or any crime involving
fraud, dishonesty or moral turpitude, or (iv) a refusal or failure to attempt in
good faith to follow the written direction of the the Chief Executive Officer,
the Chief Operating Officer or the Board (provided that such written direction
is consistent with Optionee’s duty and station) promptly upon receipt of such
written direction.  For the purposes of this definition, no act or failure to
act by Optionee shall be considered “willful” unless done or omitted to be done
by Optionee in bad faith and without reasonable belief that Optionee’s action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of the Company’s principal outside counsel shall be
conclusively presumed to be done, or omitted to be done, by Optionee in good
faith and in the best interests of the Company.  Notwithstanding the foregoing,
the Company shall provide Optionee with a reasonable amount of time, after a
notice and demand for substantial performance is delivered to Optionee, to cure
any such failure to perform, and if such failure is so cured within a reasonable
time thereafter (which shall be no less than thirty (30) days), such failure
shall not be deemed to have occurred.

 

“Good Reason” means, without Optionee’s express written consent, the occurrence
of any of the following events: (i) a reduction by more than 10% by the Company
in Optionee’s rate of annual base salary or annual target bonus opportunity
(including any material and adverse change in the formula for such annual bonus
target) as the same may be increased from time to time, (ii) any requirement of
the Company that Optionee’s office be more than seventy-five (75) miles from
Optionee’s then-primary work location, or (iii) any material breach by the
Company of any employment agreement between Optionee and the
Company.  Notwithstanding the foregoing, a Good Reason event shall not be deemed
to have occurred if the Company cures such action, failure or breach within
thirty (30) days after receipt of notice thereof given by Optionee.  Optionee’s
right to terminate employment for Good Reason shall not be affected by
Optionee’s incapacities due to mental or physical illness and Optionee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason; provided, however,
that Optionee must provide notice of termination of employment within ninety
(90) days following Optionee’s knowledge of an event

2

--------------------------------------------------------------------------------

 

constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.

 

 

(c)

No fractional shares may be purchased at any time.  

 

2.

Subject to the limitations herein set forth, the Option may be exercised by
delivery of notice to the Company, in such form as the Company determines,
specifying the number of shares of Common Stock to be purchased and accompanied
by payment in full of the option price (or arrangement made for such payment to
the Company's satisfaction) for the number of shares so purchased.  No shares of
Common Stock may be purchased under the Option unless Optionee (or in the event
of Optionee's death, Optionee's executor, administrator or personal
representative or Optionee's beneficiary designated pursuant to the Beneficiary
Designation Form on file with the Company (herein called a "Beneficiary")) shall
pay to the Company such amount as the Company is advised it is required under
applicable federal, state, local or other tax laws to withhold and pay over to
governmental taxing authorities by reason of the purchase of shares of Common
Stock pursuant to the Option.  

 

The option price and any federal, state, local and other taxes required to be
withheld in connection with such exercise may be paid (i) in cash, (ii) by
delivering previously owned whole shares of Common Stock (which Optionee has
held for at least six months prior to the delivery of such shares or which
Optionee purchased on the open market and for which Optionee has good title,
free and clear of all liens and encumbrances) having a fair market value,
determined on the date of exercise, equal to the option price and such amount of
tax, (iii) with respect to taxes only, by authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having a fair
market value equal to such amount of tax, (iv) in a combination of (i) - (iii),
(v) in cash by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (vi) to the extent previously
expressly authorized by the Committee, via a cashless exercise arrangement with
the Company; provided that the Committee shall have the sole discretion to
disapprove of an election pursuant to clause (vi).  Payment of the option price
and such tax, or any part thereof, in previously owned shares of Common Stock
shall not be effective unless Optionee delivers one or more stock certificates
(or otherwise delivers shares of Common Stock or evidence of ownership to the
satisfaction of the Company) representing shares having a fair market value on
the date of exercise equal to or in excess of the option price and such tax, or
applicable portion thereof, accompanied by such endorsements, signature
guarantees or other documents or assurances as may reasonably be required by the
Company. For purposes of this Agreement, the fair market value of the Common
Stock on a specified date shall be determined by reference to the closing stock
price in trading of the Common Stock on such date , or, if no such trading in
the Common Stock occurred on such date, then on the next preceding date when
such trading occurred.

 

3.

Upon exercise of the Option in whole or in part pursuant to Section 2 hereof,
the Company shall deliver or cause to be delivered a certificate (or other
evidence of ownership) representing the number of shares specified against
payment therefore and shall pay all original issue or transfer taxes and all
other fees and expenses incident to such delivery.

 

3

--------------------------------------------------------------------------------

 

4.

Optionee shall be entitled to the privileges of ownership with respect to shares
subject to the Option only with respect to shares purchased upon exercise of all
or part of the Option and as to which Optionee becomes a stockholder of record.

 

5.

(a)  If Optionee ceases to be employed by the Company by reason of death or
Disability (as defined in the Company’s long-term disability policy as in effect
at the time of the Optionee’s disability), then from and after the date of death
or such Disability the Option shall be exercisable by Optionee, the executor,
administrator, personal representative or Beneficiary of Optionee during the
1-year period commencing on the date of Optionee's death or Disability, but only
during the Option Term, with respect to all of the shares of Common Stock
subject to the Option.

 

(b)  Subject to paragraph 1(b)(ii) above and the terms and conditions of any
employment agreement between Optionee and the Company, if Optionee ceases to be
employed by the Company for any reason other than death or Disability, then from
and after the effective date of such cessation of employment the Option shall be
exercisable by Optionee during the 90-day period commencing on the effective
date of such cessation of employment, but only during the Option Term, to the
extent it is exercisable on the effective date of such cessation of
employment.  The portion of the Option that is not exercisable pursuant to the
preceding sentence shall be cancelled as of the effective date of Optionee’s
cessation of employment.

 

6.

The Option may not be transferred by Optionee other than by will, the laws of
descent and distribution or pursuant to the beneficiary designation procedures
approved by the Company or as otherwise set forth in an amendment to this
Agreement.  The Option is exercisable only by Optionee or Optionee's guardian,
personal representative or similar person or by a permitted transferee.  Except
as permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.  

 

7.

In the event of the death of Optionee (a) during the one-year period commencing
on the effective date of Optionee's cessation of employment by reason of
Disability, or (b) during the 90-day period commencing on the effective date of
Optionee's cessation of employment for reason other than retirement under
Section 5(b) or (c), or Disability, the Option may be exercised by the executor,
administrator, personal representative or Beneficiary of Optionee during the
Option Term remaining, and only to the extent Optionee was entitled to exercise
the Option on the date of Optionee's death.

 

8.

In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the Option and the purchase price per
security shall be appropriately adjusted by the Committee without an increase in
the aggregate purchase price, other than an increase resulting from
rounding.  If any adjustment would result in a fractional security being subject
to the Option, the Company shall pay Optionee, in connection with the first
exercise of the Option, in whole or

4

--------------------------------------------------------------------------------

 

in part, occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the fair market value of the Common Stock on
the exercise date over (B) the exercise price of the Option; provided, however,
that if the fair market value of such fractional security immediately after such
adjustment is less than the fair market value of one share of Common Stock
immediately prior to such adjustment, such fractional security shall be
disregarded and no payment shall be made.  The decision of the Committee
regarding the amount and timing of any adjustment pursuant to this Section 9
shall be final, binding and conclusive.

 

9.

For purposes of this Agreement, employment by the Company shall be deemed to
include employment by a corporation which is a direct or indirect majority-owned
subsidiary of the Company, employment by any other entity designated by the
Board of Directors of the Company or the Committee in which the Company has a
direct or indirect equity interest and employment by any corporation which
succeeds to the obligations of the Company hereunder.

 

10.

(a)  Optionee shall not, while employed by the Company and for a period of one
year from the date of termination of Optionee’s employment with the Company for
any reason, including termination by the Company with or without cause, directly
or indirectly, either on Optionee’s own behalf or on behalf of any other person,
firm or entity, solicit or provide services that are the same as or similar to
the services the Company provided or offered while Optionee was employed by the
Company to any customer or prospective customer of the Company (i) with whom
Optionee had direct contact during the last two years of Optionee’s employment
with the Company or about whom Optionee learned confidential information as a
result of his or her employment with the Company and (ii) with whom any person
over whom Grantee had supervisory authority at any time had direct contact
during the last two years of Grantee’s employment with the Company or about whom
such person learned confidential information as a result of his or her
employment with the Company.

 

(b)  Optionee shall not while employed by the Company and for a period of two
years from the date of termination of Optionee’s employment with the Company for
any reason, including termination by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
termination to terminate their employment with the Company or to accept
employment with any entity, including but not limited to a competitor, supplier
or customer of the Company, nor shall Optionee cooperate with any others in
doing or attempting to do so. As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

 

11.

The Option is subject to the condition that if the listing, registration or
qualification of the shares subject to the Option on any securities exchange or
under any state or federal law, or if the assent or approval of any regulatory
body shall be necessary as a condition of, or in

5

--------------------------------------------------------------------------------

 

connection with, the granting of the Option or the delivery or purchase of
shares thereunder, the Option may not be exercised in whole or in part unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained.  The Company agrees to use its best efforts to
obtain any such requisite listing, registration, qualification, consent or
approval.  

 

12.

The Committee, as from time to time constituted, shall have the right to
determine any questions that arise in connection with this Agreement or the
Option.  This Agreement and the Option are subject to the provisions of the Plan
and shall be interpreted in accordance therewith.  

 

13.

This Agreement shall not be construed as an employment contract and does not
give Optionee any right to continued employment by the Company or any affiliate
of the Company, and the fact that the termination of Optionee's employment
occurs during the Option Term shall in no way be construed as giving Optionee
the right to continue in the Company's or any such affiliate's employ.

 

14.

The Option is intended to be a non-qualified stock option and shall not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

 

15.

This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the death of Optionee, acquire any rights in the Option.

 

16.

Any notice, including a notice of exercise of the Option, required to be given
hereunder to the Company shall be addressed to the Company at its headquarters
in Chicago, Illinois, attention of the Corporate Secretary, and any notice
required to be given hereunder to Optionee shall be addressed to Optionee at
Optionee's residence address as shown in the Company's records, subject to the
right of either party hereafter to designate in writing to the other some other
address.  Any such notice shall be (i) delivered by personal delivery,
facsimile, United States mail or by express courier service and (ii) deemed to
be received upon personal delivery, upon confirmation of receipt of facsimile
transmission or upon receipt if by United States mail or express courier
service; provided, however, that if any notice is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.  

 

17.

The Option, this Agreement, and all determinations made and actions taken
pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, DONNELLEY FINANCIAL SOLUTIONS, INC. has caused this
instrument to be executed as of the day and year first above written.

 

DONNELLEY FINANCIAL SOLUTIONS, INC.

 

By:

 

Name: Diane Bielawski

Title:  Chief Human Resources Officer

 

 

 

All of the terms of this Agreement are accepted as of this ___ day of _____.

 

 

___________________________

Optionee:  

 

7